UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-7087


MICHAEL J. GREENE,

                Plaintiff - Appellant,

          v.

WILLIAM J. SADLER; GEORGE        V.   SITLER;   WILLIAM    O.   (BILL)
HUFFMAN; SCOTT A. ASH,

                Defendants - Appellees.



Appeal from the United States District Court for the Southern
District of West Virginia, at Bluefield. David A. Faber, Senior
District Judge. (1:15-cv-15723)


Submitted:   December 30, 2016             Decided:       January 18, 2017


Before MOTZ, KING, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael J. Greene, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Michael     J.    Greene     appeals       the    district      court’s     order

accepting      the     recommendation       of    the     magistrate      judge      and

dismissing Greene’s complaint filed pursuant to 42 U.S.C. § 1983

(2012).     On appeal, we confine our review to the issues raised

in the Appellant’s brief.                See 4th Cir. R. 34(b).                 Because

Greene’s informal brief does not challenge the basis for the

district      court’s    disposition,       Greene      has   forfeited      appellate

review of the court’s order.              See Williams v. Giant Food Inc.,

370 F.3d 423, 430 n.4 (4th Cir. 2004).                    Accordingly, we affirm

the   district       court’s    judgment.        We    deny   Greene’s    motion      to

appoint counsel.          We dispense with oral argument because the

facts   and    legal    contentions      are     adequately     presented       in   the

materials     before     this    court   and     argument     would    not    aid    the

decisional process.

                                                                              AFFIRMED




                                          2